Citation Nr: 0218267	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  02-05 103	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by 
the RO.  In that decision, the RO denied the veteran's 
request to reopen the claim of service connection for a 
back disorder.


FINDINGS OF FACT

1.  In November 1957, the Board denied the veteran's claim 
of service connection for a back disorder.  The Board 
decision is final.

2.  The evidence submitted since the final November 1957 
Board decision is cumulative or redundant of evidence 
previously considered, or it is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for a back disorder.


CONCLUSION OF LAW

The veteran has not submitted new and material evidence 
since the final November 1957 Board decision, and thus the 
claim of service connection for a back disorder is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veteran's Claims Assistance Act of 2000

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2001).  The VCAA 
eliminated the well- grounded requirement and modified 
VA's duties to notify and assist claimants. 38 U.S.C.A. §§ 
5103, 5103A, 5107(a) (as amended).

To implement the provisions of the VCAA, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  Generally, the 
provisions of this liberalizing law, to include the 
implementing regulations, are "potentially applicable to 
claims pending on the date of the VCAA's enactment."  See 
Holliday v. Principi, 14 Vet. App. 280, 290 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Notably, 
however, the regulations create an exception to the 
applicability rule with respect to VA assistance in cases 
of claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620 (Aug. 29, 2001). In effect, this exception applies 
to any claim to reopen a finally adjudicated claim 
received on or after August 29, 2001.  Id.  In addition, 
the amended regulatory provisions of 38 C.F.R. § 3.156(a) 
redefine the term "material evidence" and incorporate an 
evidentiary prerequisite of establishing "a reasonable 
possibility of substantiating the claim," for the purpose 
of reopening a claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).  Inasmuch as the 
veteran's request to reopen his claim of service 
connection for a back disorder was received in October 
2000, which is well in advance of August 29, 2001, the 
implementing and amended regulations, as noted above, do 
not apply for the purpose of determining whether the 
veteran in this case has submitted new and material 
evidence sufficient to reopen his claim.  Id; cf. Karnas 
v. Derwinski, supra.

That notwithstanding, the regulatory provisions, as 
promulgated by the Secretary to implement the VCAA, do not 
otherwise create an exception to the November 9, 2000, 
effective date, with respect to VA notification in cases 
of claims to reopen a finally decided claim. 66 Fed. Reg. 
45,620.  Thus, it is well to observe that the VCAA and its 
implementing regulations include an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, which does apply 
to the veteran's October 2000 request to reopen his claim 
of service connection for a back disorder.  38 U.S.C.A. § 
5103 (as amended); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran and his 
representative were provided with a copy of the appealed 
November 2001 rating action, and were provided a Statement 
of the Case in February 2002 and a Supplemental Statements 
of the Case dated in May 2002.  These documents provided 
notification of the information and medical evidence 
necessary to reopen the claim.  Moreover, the veteran was 
also notified of the type of evidence necessary to 
substantiate his request to reopen the claim of service 
connection for a back disorder in a December 2000 letter 
from the RO.  In that same letter and in letters dated in 
October 2001 and December 2001, the veteran was notified 
of the evidence he needed to submit and what evidence VA 
was in the process of trying to obtain in order to 
substantiate his claim.  Additionally, throughout the 
appeals process, the veteran was informed of the 
provisions of the VCAA.  Under the circumstances in this 
case, the veteran has received the notice and assistance 
contemplated by law, and adjudication of the claim at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Factual Background

The veteran's service medical records covering the period 
of February 1951 to February 1953 show that his enlistment 
examination dated in December 1950 was negative for any 
complaints or diagnosis of a back disorder.  Approximately 
one week after the veteran's service entrance he was 
treated for complaints of back pain.  He reported a 
history of having back pain for many years.  He stated 
that he had a history in 1948 of having a slipped disc.  
The are no reports of treatment or complaints for back 
problems for the remainder of the veteran's service.  A 
February 1953 service discharge examination indicates that 
the veteran had a normal spine.  There were no complaints 
referable to the back made on this examination.

A letter dated in February 1957 from Thomas Wheeldon, M.D. 
reports that the veteran was treated in February 1948 for 
an acute strain of the back.  Dr. Wheeldon stated that he 
treated that veteran for this condition until August 1948 
and that the veteran returned in December 1950 with a 
recurrence of the old condition.  He reported that he sent 
a letter to the Selective Service Board stating that he 
felt that the veteran's back condition rendered him 
unsuitable for military service.  He related that he 
treated the veteran for back complaints in February 1957.  
Dr. Wheeldon stated that due to the fact that the veteran 
had trouble with his spine over an extended period of time 
that he recommended that he have a spinal fusion 
operation.  The examiner stated that the veteran 
definitely had a disability.

Dr. Wheeldon referred the veteran for X-ray studies of the 
lumbarsacral spine in February 1957.  J.M. Ratliff, M.D., 
a radiologist performed the studies.  His impression was 
that there was straightening of the lumbar curve which 
suggested muscle spasm.

In April 1957, the RO received lay statements from men who 
served with the veteran.  These men stated, in essence, 
that the veteran had problems with his back in service and 
that his problems were worse after certain activity.

The veteran, in a May 1957 statement, reported that he 
began having back problems in 1947, prior to service.  He 
related that he first received treatment for a back 
condition in 1948.  He stated that his back was aggravated 
on several occasions in service by various activities.

In June 1957, the RO denied the claim of service 
connection for a back disorder.  The veteran appealed the 
adverse determination stating that service aggravated his 
back disorder.  A Board hearing was held in October 1957.  
Arguments made were to the effect that the veteran's 
preservice back disorder was aggravated by the activities 
of his service.  It was specifically argued that the 
veteran's back condition worsened in service.  The Board, 
in November 1957, denied the claim of service connection 
for a back disorder.  The Board found that the evidence 
did not show an increase in severity or aggravation of the 
preexisting back disability during the veteran's active 
military service.

In October 2000, the veteran submitted his request to 
reopen the claim of service connection for a back 
disorder.  He asserted that his back condition increased 
during service.  He stated, in essence, that activities in 
service caused his back condition to worsen.

The veteran related in a January 2001 statement that the 
only new evidence he had was that he used heating pad, 
infrared light and hot/cold vibrator for treating his back 
condition.  He reported, for the most part, that all other 
evidence supporting his claim is in the record.

In November 2001, the RO received reports dated in January 
1990 from Mary Immaculate Hospital.  These reports show 
that the veteran was treated for a left inguinal hernia 
repair.

The veteran, in December 2001, submitted treatment reports 
covering the period of 1981 to 1988.  Medical reports in 
1981 and 1982 primarily pertained to problems with the 
veteran's neck and shoulder.  Records from 1988 show that 
the veteran continued to be treated for neck problems and 
that he was also treated for back pain.  He was diagnosed 
as having a lumbosacral strain.  X-ray studies of the 
lumbar spine dated in January 1988 revealed that the 
veteran had intervertebral disc space narrowing at L5-S1 
level and that he had minor degenerative changes.  With 
respect to the thoracic spine, the radiologist stated that 
apart from minor changes his thoracic spine was 
unremarkable.

In December 2001 and April 2002 statements, the veteran 
asserted that his back disability was aggravated by 
military service.  He claimed the activities of service 
caused his back condition to worsen.

III.  New and Material Evidence

The Board denied the claim for service connection for a 
back disorder in November 1957.  The Board decision is 
final.  A final decision may be reopened by the submission 
of new and material evidence.  38 U.S.C.A. §§ 5108, 7104.  
The question now presented is whether new and material 
evidence has been presented, since the November 1957 Board 
decision which would permit the reopening of the claim for 
service connection for a back disorder.  Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156; Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Furthermore, the Court has stated that in determining 
whether the evidence is new and material, the credibility 
of the newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 
273 (1996), was not altered by the ruling in Hodge, and 
continues to be binding precedent).  The Board is required 
to give consideration to all of the evidence received 
since the last disallowance of this claim.  

As noted above, the Board denied the claim of service 
connection for a back disorder in November 1957.  In 
denying the claim, the Board determined that the evidence 
of record failed to establish an increase in severity or 
aggravation of the veteran's preexisting back disability 
during active military service.  Evidence considered in 
connection with the Board decision included the veteran's 
service medical records, lay statements, statements from 
the veteran and his representative, an October 1957 Board 
hearing transcript, a 1957 statement from the veteran's 
treating physician and a 1957 x-ray study of the lumbar 
spine.  The veteran service medical records show that 
approximately one week after service entrance he was 
treated for back pain and gave a history of back problems 
since 1948.  The remainder of the veteran's service 
medical records is negative for any complaints, findings 
or diagnosis of a back disorder.  The veteran's February 
1953 service discharge examination was negative for any 
findings, complaints or diagnosis of a back disorder.  A 
February 1957 statement from Dr. Wheeldon indicates that 
the veteran was treated for back problems from February to 
August 1948, in December 1950, and in February 1957.  Dr. 
Wheeldon stated that the veteran definitely had a back 
disability.  X-ray studies dated in February 1957 revealed 
that there was straightening of the lumbar curve which was 
suggestive of muscle spasm.  The lay statements of record 
were to the effect that the veteran had problems with his 
back during service.  Assertions from the veteran and his 
representative were to the effect that the veteran's 
preexisting back disorder was aggravated in service.  They 
claimed that the veteran's condition worsened as a result 
of service activities.

Evidence received following the November 1957 Board 
decision is neither new nor material.  For instance, the 
additional arguments by the veteran and his representative 
to the effect that the veteran's back disorder, which pre-
existed service, was aggravated by such service is not 
new.  It is cumulative of arguments made at the time of 
the November 1957 Board decision.  The evidence is also 
not material, as the veteran and his representative are 
not competent to offer opinions regarding whether the 
veteran's preexisting back disorder was aggravated by 
service.  See Grottveit v. Brown, 5 Vet.App. 91 (1993).  
In this regarding, the Board notes that the veteran's 
service medical records show that he was treated on only 
one occasion approximately one week after his service 
entrance.  The remainder of his service medical records is 
negative for any complaints, findings or diagnosis of a 
back disorder and his February 1953 service discharge 
examination revealed that the veteran had a normal spine.  

The additional evidence includes January 1990 hospital 
reports from Mary Immaculate Hospital, showing treatment 
for a left inguinal hernia repair and reports from 1981 
and 1982, showing treatment for disorders of the neck and 
shoulder.  Although new, these reports are not material, 
as they do not pertain to the veteran's back disorder.  
Treatment reports and x-ray studies from 1988 show that 
the veteran was treated for a lumbarsacral strain and that 
he had intervertebral disc space narrowing and minor 
degenerative changes of the lumbar spine.  However, this 
evidence is not new, as the evidence at the time of the 
November 1957 Board decision revealed the veteran had a 
current disability of the back.  The medical reports from 
1988 is also not material as the evidence does not show 
that the veteran's current back disorder was incurred in 
or aggravated by service.  The Board finds that the 
additional evidence by itself or when considered with 
previous evidence of record, does not raise a reasonable 
possibility of substantiating the claim.  

In light of the foregoing, it must be concluded that new 
and material evidence has not been submitted to reopen the 
claim of service connection for a back disorder.


ORDER

New and material evidence having not been submitted to 
reopen the claim of service connection for a back 
disorder, the appeal is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

